DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
 
Priority

	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-
(d) prior to declaration of an interference, a certified English translation of the foreign application
should be submitted. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  The effective filing date of the claimed invention is 11/10/2017 because a certified English translation of the foreign application JAPAN 2016-220510 was not submitted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
(A) Claims 3, 5, 21, and 22 have been amended as follows:
In claim 3, the phrase “the reference value” has been replaced with the phrase --the reference value in step (2-4)--.
In claim 5, the phrase “the reference value” has been replaced with the phrase --the reference value in step (2-4)--.
In claim 21, the phrase “the reference value” has been replaced with the phrase --the reference value in step (3-3)--.
In claim 22, the phrase “the reference value” has been replaced with the phrase --the reference value in step (3-3)--.
[Note, these amendments provide unambiguous antecedent support for the particular reference value as reference values are defined in steps (1-4) and (2-4) of claim 1, and steps (2-3) and (3-3) of claim 19].

(B)  Claims 8 - 14 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the combination of steps (2-3) and (2-4) in claim 1, and the combination of steps (3-2) and (3-3) in claim 19, that is, the combination of measuring 13C-labeled glucose levels specifically in a blood sample, and comparing the level to a reference value to determine a particular stage of pre-onset diabetes.  The closest prior art is Dillon et al. (of record; 2009 Diabetes Care 32: 430-435; “Dillon”).  However, applicant’s arguments regarding Dillon are persuasive in that Dillon teaches diagnosis of pre-diabetes and early-stage diabetes, whereas the claimed invention is now directed to a method of determining the stage of pre-onset diabetes in a subject with pre-onset diabetes.  Thus, Dillon does not teach the claimed step (2-4) in claim 1 or the step (3-3) in claim 19.  Also, Dillon only teaches measuring blood glucose concentration, whereas the claimed invention requires measuring blood 13C-labeled glucose concentration specifically.  Thus, Dillon does not teach the claimed step (2-3) in claim 1 or the claimed step (3-2) in claim 19.  The prior art provides no rationale to modify the teachings of Dillon and incorporate the combination of measuring 13C-labeled glucose levels specifically in a blood sample, and comparing the level to a reference value to determine a particular stage of pre-onset diabetes into the methods of Dillon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618